DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A, Figure 1-7;
Species B, Figure 8-10;
Species C, Figure 11-13;
The species are independent or distinct because Species A discloses a heater assembly with a single heater having a ceramic substrate in which one or more  electrically conductive traces and resistive traces are printed on ceramic substrate, wherein a pair of resistive traces forms a heating element that is aligned with each lobs of the ice mold, and Species B discloses a heater assembly with a single heater having a ceramic substrate in which one or more  electrically conductive traces and resistive traces are positioned on ceramic substrate, where in a single resistive trace forms a heating element, wherein the width of the conductive trace is smaller than the width of the resistive trace and Species C discloses a heater assembly with plurality of heaters, each heater includes a ceramic substrate having  a series of one or more electrically resistive traces and electrically conductive  traces positioned on the ceramic substrate, Conductive traces provide electrical connections to and between resistive trace of each heater,  wherein each heater electrically connected in series via busbars. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Justin; Tromp (62304) on 02/17/2022, a provisional election was made without traverse to prosecute the invention of Species A, Figure 1-7, claims 1- 4, 8-10 and 12-13.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 5-7,11 and 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
It is noted that the applicant is encouraged to review the claims carefully, provide correct description of all figures and remove all antecedent basis deficiencies, and recitations which reintroduce components or streams that were already recited and should be properly referenced. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1-20 are objected to because of the following informalities: the line numbering in the claim set should be omitted. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abeygunawardana; Danister (US 20160201965 A1, herein referred as Abey) in view of Lucas; Russell Edward (US-7671300-B2, herein referred as Lucas).
In reference to claim 1, Abey and Lucas discloses the claimed invention.
Abey discloses an ice maker (Ice maker and refrigeration appliance, 100 ), comprising: 2an ice mold(mold 120)having an inner surface(132) and an outer surface(134), the inner surface of the ice 3mold is configured to retain water for forming ice cubes in the ice mold( The mold body 120 generally accepts water therein to form ice cubes [0031]), the ice mold 4includes a plurality of ice lobes each shaped to form a respective ice cube in the ice mold(and the ice cubes are formed within a plurality of mold compartments 122 that are defined by the mold body 120, [0031]) and 6a heater assembly (heating assembly 150)positioned on the outer surface of the ice mold(see figure 9), the heater assembly 7includes a plurality of heating elements(heating assembly 150 may include one or more heating elements 152 embedded in a heating body 154, see [0039]), each of the plurality of heating elements is 8aligned with a corresponding lobe of the plurality of lobes for supplying heat to ice 9cubes formed in the lobes for releasing the ice cubes from the ice mold( plurality of heating elements extending over the plurality of lobes as shown in fig 9, that converts electivity from a power source into heat on the surfaces of the molds heat generated by the heating elements 152 and emanating from the heating body 154 may heat the mold body 120, which may advantageously heat ice cubes within the mold compartments 122 such that the ice cubes are not frozen to the mold compartments 122 and mold body 120. Further, due to the position of the mold body 120, the ice cubes when not frozen may advantageously simply fall from the mold body 120 into an ice bucket, see [0043], line 11-18), 
Abey fails to explicitly teach the heater 10assembly includes a plurality of electrical conductors electrically connecting the plurality of heating elements.
However, Lucas teaches where in the heater assembly includes plurality of conductors, 230 and plurality of heating elements i.e. resistors, 220 wherein these conductors electrically 
In reference to claim 2, 9 and 13, Abey and Lucas discloses the claimed invention.
Abey discloses the heater assembly (heating assembly 150) is positioned along an underside 2of the ice mold (see figure 9).
In reference to claim 3, Abey and Lucas discloses the claimed invention.
Abey as modified discloses the heater assembly includes a heater having a ceramic 2substrate (Any suitable heating elements may be utilized, including metal, ceramic or composite heating elements) and having plurality of heating elements as explained above in claim 1, but fails to explicitly disclose the plurality of heating elements of the heater assembly are formed by a plurality 3of electrically resistive traces printed on the ceramic substrate of the heater.
However, Lucas discloses the plurality of heating elements (heating element 200) of the heater assembly are formed by a plurality 3of electrically resistive traces (resistors 220) printed on the ceramic substrate (ceramic substrate 210) of the heater (the heater element 200 comprises a 
In reference to claim 4, Abey and Lucas discloses the claimed invention.
Abey as modified teaches wherein the plurality of electrical conductors (230) are formed by a 2plurality of electrically conductive traces printed on the ceramic substrate (ceramic substrate 210) of the heater (Also formed on the ceramic substrate first outer surface 212 are a plurality of conductors 230. As explained above in claim 1 and 3, the conductors electrically connect or engage the plurality of resistors and provide paths for electrical energy to travel to the resistors 220 from a power supply, see Col 4, line 34-38).
In reference to claim 8, Abey and Lucas discloses the claimed invention.
Abey discloses an ice maker(Ice maker and refrigeration appliance, 100 ), comprising: 2an ice mold (mold 120) having an inner surface(132) and an outer surface(134), the inner surface of the ice 3mold is configured to retain water for forming ice cubes in the ice mold(The mold body 120 generally accepts water therein to form ice cubes, and the ice cubes are formed within a plurality of mold compartments 122 that are defined by the mold body 120, see [0031]); and 4a heater assembly (heating assembly 150) positioned on the outer surface of the ice mold(see 152 and emanating from the heating body 154 may heat the mold body 120, which may advantageously heat ice cubes within the mold compartments 122 such that the ice cubes are not frozen to the mold compartments 122 and mold body 120. Further, due to the position of the mold body 120, the ice cubes when not frozen may advantageously simply fall from the mold body 120 into an ice bucket, see [0043], line 11-18).
Abey further teaches having a heater assembly 150 including one or more heating elements but fails to explicitly teach the heater 6assembly includes a heater having a ceramic substrate, the ceramic substrate has at least 7one electrically resistive trace thick film printed on the ceramic substrate and at least 8one electrically conductive trace thick film printed on the ceramic substrate, the heater 9is configured to generate heat when an electric current is supplied to the at least one 10electrically resistive trace.
However, Lucas teaches the heater 6assembly (150) includes a heater having a ceramic substrate (ceramic substrate 210), the ceramic substrate has at least 7one electrically resistive trace thick film (resistors 220) printed on the ceramic substrate (the heater element 200 comprises a ceramic substrate 210 having first and second outer surfaces 212 and 214. Formed on the first outer surface 212 of the substrate 210 are a plurality of resistors 220. The resistors 220 may be formed on the substrate first outer surface 212 via a conventional thick film printing process, see Col 4, line 17-19 and 26-32) and at least 8one electrically conductive trace thick film(conductors 230) printed on the ceramic substrate(Also formed on the ceramic substrate first outer surface 212 are a plurality of conductors, the conductors 230 may be formed via a conventional thick film printing process, see[18]), the heater 9is configured to generate heat when an electric current 
In reference to claim 10, Abey and Lucas discloses the claimed invention.
Abey as modified discloses wherein the ice mold(ice mold 120) includes a plurality of ice lobes each 2shaped to form a respective ice cube in the ice mold(ice cubes are formed within a plurality of mold compartments that are defined by the mold body, [0031]), the heater includes a plurality of electrically 3resistive traces thick film printed on the ceramic substrate(the heater element 200 comprises a ceramic substrate 210 having first and second outer surfaces 212 and 214. Formed on the first outer surface 212 of the substrate 210 are a plurality of resistors 220. The resistors 220 may be formed on the substrate first outer surface 212 via a conventional thick film printing process see [16 and 17]), and each of the plurality of 4electrically resistive traces is aligned with a corresponding lobe of the plurality of lobes for 5supplying heat to ice cubes formed 152 and emanating from the heating body 154 may heat the mold body 120, which may advantageously heat ice cubes within the mold compartments 122 such that the ice cubes are not frozen to the mold compartments 122 and mold body 120. Further, due to the position of the mold body 120, the ice cubes when not frozen may advantageously simply fall from the mold body 120 into an ice bucket, see [0043], line 11-18 and further teaches the heating assembly may include one or more heating elements 152 embedded in a heating body and these heating elements may convert electricity from a power source into heat through resistive heating, [0039]).
In reference to claim 12, Abey and Lucas discloses the claimed invention.
Abey discloses an ice maker(Ice maker and refrigeration appliance, 100 ), comprising: 2an ice mold (ice mold 120) having an inner surface(132) and an outer surface(134), the inner surface of the ice 3mold is configured to retain water for forming ice cubes in the ice mold(The mold body 120 generally accepts water therein to form ice cubes, [0031]), the ice mold 4includes a plurality of ice lobes(see figure 3 and 4) each shaped to form a respective ice cube in the ice 5mold(and the ice cubes are formed within a plurality of mold compartments 122 that are defined by the mold body 120, [0031]); and 6a heater(heating assembly 150) positioned on the outer surface of the ice mold(see figure 9).
Abey further teaches having plurality of heating elements extending over the plurality of lobes (as shown in fig 9) that converts electivity from a power source into heat on the surfaces of the molds and heat generated by the heating elements 152 and emanating from the heating body 154 may heat the mold body 120, which may advantageously heat ice cubes within the mold compartments 122 such that the ice cubes are not frozen to the mold compartments 122 and 120. Further, due to the position of the mold body 120, the ice cubes when not frozen may advantageously simply fall from the mold body 120 into an ice bucket, see [0043].
Abey fails to disclose the heater includes a ceramic 7substrate having a plurality of electrically resistive traces positioned on the ceramic 8substrate and a plurality of electrically conductive traces positioned on the ceramic 9substrate, the heater is configured to generate heat when an electric current is supplied 10to the electrically resistive traces, the plurality of electrically conductive traces extend between respective pairs of 15the plurality of lobes and electrically connect the plurality of electrically resistive 16traces.
However, Lucas discloses the heater includes a ceramic 7substrate (ceramic substrate 210) having a plurality of electrically resistive traces positioned on the ceramic 8substrate (the heater element 200 comprises a ceramic substrate 210 having first and second outer surfaces 212 and 214. Formed on the first outer surface 212 of the substrate 210 are a plurality of resistors 220, see Col 4,line 17-19 and 26-27and a plurality of electrically conductive traces(conductors 230) positioned on the ceramic 9substrate(also formed on the ceramic substrate first outer surface 212 are a plurality of conductors, the conductors 230 may be formed via a conventional thick film printing process, see Col 4, line 34-38), the heater is configured to generate heat when an electric current is supplied 10to the electrically resistive traces(the resistors are capable of generating heat when provided with electrical power, see Col 4, line 27-28), the plurality of electrically conductive traces extend between respective pairs of 15the plurality of lobes and electrically connect the plurality of electrically resistive 16traces(the heater assembly includes plurality of conductors, 230 and plurality of heating elements i.e. resistors, 220 since each heating elements are made of resistors, wherein these conductors electrically connecting the plurality of resistors as shown in figure 5). Hamilton; Douglas Campbell (US-7005611-B2), the entire disclosure of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamilton; Douglas Campbell (US 7005611 B2) discloses a large area heater used, for example, in a laser printer belt fuser or as cooking surface, has an alumina substrate in which two bowed parts of alumina ceramic having opposed concave regions are formed together as a laminate. Electrical resistors are deposited on the laminate. The alumina laminate provides excellent resistance to uneven heating or other thermal stress.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763